Title: General Orders, 26 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 26th 1776
Parole Hancock.Countersign Trumbull


“In Provincial Congress, New York, May 25th 1776.
“Messrs John Berrien and Robert Harpur, two of the members of the General Committee of the City of New-York, delivered in the report of the said Committee, which was read and filed, and is in the words following. (vizt)
 “Committee Chamber, May 24th 1776.
“Doctor Foster appearing before the Committee says, that information was given to General Putnam, that several persons had been inoculated, at the house of one Fisher, in Stone Street, contrary to a resolve of the Provincial Congress of this Colony, he, the examinant (agreeable to Genl Putnam’s order) immediately went to the house of the above mentioned Fisher,

where he discovered that Lt Colonel Moulton, Capt. Parks, Doctor Hart and Lieut. Brown had been inoculated by Doctor Azor Betts.
“Doctor Azor Betts being sent for, appeared before the Committee, allowed the charge against him, and offer’d in his vindication—that he had been repeatedly applied to by the officers of the Continental Army to inoculate them, that he refused, but being overpersuaded, he at last inoculated the persons abovementioned.
“Resolved. That Doctor Azor Betts, be committed to the Goal of this City, and be kept in safe custody, until released by the Provincial Congress.
“Ordered—That a Copy of the minutes relating to Doctor Azor Betts’s case, be handed to the provincial Congress.
“Extract from the minutes.
 “Signed. Josh. Winter Secretary.
“Mesrs Berrian and Harpur further inform, that the wife of Azor Betts, on her examination, says That Lieut. Seymour from Long Island had informed her, that seven persons of the Army (Officers as she understood) on Long Island, were taking mercurial preparations, and as he supposed, were inoculated, or preparing to be inoculated for the small pox.
“Ordered. That a Copy of the report of the General Committee, to this Congress, be delivered to Major Genl Putnam—that he give such direction to the Continental Army, for preventing the Small-Pox among them on Long-Island, as he may think necessary.
“Extract from the minutes.
 “signed, John McKesson Secretary[”]
The General presents his Compliments to the Honorable The Provincial Congress, and General Committee, is much obliged to them, for their care, in endeavouring to prevent the spreading of the Small-pox (by Inoculation or any other way) in this City, or in the Continental Army, which might prove fatal to the army, if allowed of, at this critical time, when there is reason to expect they may soon be called to action; and orders that the Officers take the strictest care, to examine into the state of their respective Corps, and thereby prevent Inoculation amongst them; which, if any Soldier should presume upon, he must expect the severest punishment.

Any Officer in the Continental Army, who shall suffer himself to be inoculated, will be cashiered and turned out of the army, and have his name published in the News papers throughout the Continent, as an Enemy and Traitor to his country.
Upon the first appearance of any eruption, the Officer discovering of it in any Soldiers, is to give information to the regimental Surgeon, and the Surgeon make report of the same, to the Director General of the hospital.
The working party from Col. Nixon’s Regiment, are to be ordered every day to Long-Island, instead of Governours Island, as mentioned in yesterday’s orders.
The form of a morning report (which the Captain of the lower Barrack Guard is to make every day to the Field Officer) may be had, by applying to any of the Brigade Majors; and ’tis expected this form will be duly attended to.
